— In an action to recover the balance due for renovation work on defendants’ residence, defendants appeal from an order of the Supreme Court, Suffolk County (Jones, J.), entered October 1,1982, which denied their motion for leave to file a jury demand nunc pro tune. Order reversed, without costs or disbursements, and motion granted (see CPLR 4102, subd [e]; Lane v Marshall, 89 AD2d 579; Calspan Corp. v Fingermatrix, Inc., 84 AD2d 826; Milton A. Jacobs, Inc. v Manning Mfg. Corp., 23 Mise 2d 507). The jury demand shall be served and filed within 20 days after service upon defendants of a copy of the order to be made hereon, with notice of entry. Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.